DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recites a limitation “an adjacent layer of the plurality of metasurface layers by zero spacing”. The term “zero spacing” are vague and unclear and leaves Examiner in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject matter of said claim unclear. Specification does not provide any clear meaning as to how it is defined. The term should be defined in greater detail within the context of the claim. For examination purpose, Examiner will interpret there is space between the adjacent layer of the metasurface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al. US 2015/0219806.
Regarding claim 1, Arbabi teaches a multi-layered lens (Fig. 1: depicts multi-layer optical system 10), comprising: a plurality of metasurface layers (11 and 12), at least some layers of the plurality of metasurface layers include features that exhibit angular phase controls (second metasurface 12 depicts for controlling phase of the incident angle); wherein angular phases of the at least some layers cause an angular aberration correction or an angle convergence that focuses light onto a focal point regardless of angles of incidence (Fig. 1: depicts that incident light being focused onto focal point 18).
Regarding claim 2, Arbabi teaches that the multi-layered lens of claim 1, wherein each layer of the plurality of metasurface layers has a thickness less than a design wavelength of the multi-layered lens (para [0052]: teaches that the dimension of the metasurface is subwavelengths, which it infers that the dimension size of the metasurface is less than the wavelength).
Regarding claim 4, Arbabi teaches the multi-layered lens of claim 2, wherein each layer of the plurality of metasurface layers is separated from an adjacent layer of the plurality of metasurface layers by a zero spacing (as shown in Fig. 1: there is separation between the two adjacent metasurface, and para [0099-0100]: further teaches adjusting the separation between the two metasurface for adjusting the focus point of the conversing spherical phase).
Regarding claim 6, Arbabi teaches the multi-layered lens of claim 1, wherein the angle convergence focuses light onto the focal point at a focal plane independent of angles of incidence (as shown in Fig. 1: the focus 18 is independent of the incident angle i.e., light beam that incident at the center and light beam that incident at different angle from the center beam focused at the single spot 18).
Regarding claim 8, Arbabi teaches the multi-layered lens of claim 1, wherein the multi-layered lens controls an amplitude, a phase and a polarization state of an incident light over a set of incident angles (Fig. 3B: depicts phase and amplitude control of the incident light).

Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. CN 105676314 (citation is from attached machine translation).
Regarding claim 1, Luo discloses a multi-layered lens ((machine translation) Pg. 1- Therefore, the present invention can be preferably used to design multi-wavelength ultra-small optical devices and integrated optical systems; (machine translation) Pg. 6- Embodiment 1 of the present invention takes a preferred elliptical nanopore unit structure as an example. As shown in FIG. 1, the multi-spectral phase-type super-surface device includes a substrate 1 , an ultra-surface layer 2 , and an etch arranged in this order from bottom to top. Nanopore 3 in the supersurface layer), comprising: a plurality of metasurface layers, at least some layers of the plurality of metasurface layers include features ((machine translation) Pg. 2- The invention relates to the field of metamaterials, in particular to a multi-spectral phase-type ultra­surface device ... ; (machine translation) Pg. 6- As shown in FIG. 1 , the multi-spectral phase-type super-surface device includes a substrate 1 , an ultra-surface layer 2 , and an etch arranged in this order from bottom to top. Nanopore 3 in the supersurface layer) that exhibit angular phase controls ((machine translation) Pg. 1- The invention encodes multi-frequency information onto a super-surface, and uses the nanostructure wide-band spin-orbit interaction on the super-surface to realize phase adjustment of multiple wavelength electromagnetic waves respectively); wherein angular phases of the at least some layers cause an angular aberration correction or an angle convergence that focuses light onto a focal point ((machine translation) Pg. 1- ... and uses the nanostructure wide-band spin-orbit interaction on the super-surface to realize phase adjustment of multiple wavelength electromagnetic waves respectively, so that the incident electromagnetic waves of different wavelengths and different angles are focused to a specific shape; (machine translation) Pg. 8-Figure 3 shows the corresponding process. When different wavelengths of light are being incident on the supersurface, at the designed position, we can get the solid focused spot and the hollow spot, respectively) regardless of angles of incidence ((machine translation) Pg. 5- ... the invention has the advantages that the invention has wide wave band characteristics, and different light waves are controlled by generating an achromatic geometric phase super-surface, so that electromagnetic waves of different wavelengths and different incident angles can be realized in arbitrary shapes). 
Regarding claim 2, Luo discloses the multi-layered lens of claim 1. Luo discloses, wherein each layer of the plurality of metasurface layers has a thickness less than a design wavelength of the multi-layered lens ((machine translation) Pg. 2- A multi-spectral phase-type supersurface device according to claim 1 wherein said multi-spectral phase-type super-surface device has a thickness t that is less than a wavelength). 
Regarding claim 3, Luo discloses the multi-layered lens of claim 2. Luo discloses, wherein each layer of the plurality of metasurface layers is separated from an adjacent layer of the plurality of metasurface layers by less than the design wavelength of the multi-layered lens ((machine translation) Pg. 2- A multi-spectral phase-type supersurface device according to claim 1 wherein said multi­spectral phase-type super-surface device has a thickness t that is less than a wavelength).
Regarding claim 4, Luo discloses the multi-layered lens of claim 2. Luo discloses, wherein each layer of the plurality of metasurface layers is separated from an adjacent layer of the plurality of metasurface layers by a zero spacing (see Fig. 1 arrangement of surfaces; (machine translation) Pg. 5- Figure 1 is a schematic view showing the structure of a unit of the present invention). 
Regarding claim 6, Luo discloses the multi-layered lens of claim 1. Luo discloses, wherein the angle convergence focuses light onto the focal point at a focal plane independent of angles of incidence ((machine translation) Pg. 5- ... the invention has the advantages that the invention has wide wave band characteristics, and different light waves are controlled by generating an achromatic geometric phase super-surface, so that electromagnetic waves of different wavelengths and different incident angles can be realized in arbitrary shapes; (machine translation) Pg. 8- Figure 3 shows the corresponding process. When different wavelengths of light are being incident on the supersurface, at the designed position, we can get the solid focused spot and the hollow spot, respectively). 
Regarding claim 8, Luo discloses the multi-layered lens of claim 1. Luo discloses, wherein the multi-layered lens controls an amplitude, a phase and a polarization state of an incident light over a set of incident angles ((machine translation) Pg. 3- As a two­dimensional metamaterial, the supersurface has been proven to achieve full control of the amplitude, phase and polarization of the electromagnetic wave). 
Regarding claim 9, Luo discloses the multi-layered lens of claim 1. Luo discloses, wherein the features of the metasurface layers have a first material with a first refractive index ((machine translation) Pg. 2- ... wherein the base material is a semiconductor such as silicon ... ), and the features are embedded in a second material having a second refractive index lower than the first refractive index ((machine translation) Pg. 2- ... wherein the medium comprises: a semiconductor such as ... silicon dioxide ... ).
Regarding claim 10, Luo discloses the multi-layered lens of claim 9. Luo further discloses, wherein the first material is silicon ((machine translation) Pg. 2- ... wherein the base material is a semiconductor such as silicon ...), and the second material is silicon dioxide or alumina ((machine translation) Pg. 2- ... wherein the medium comprises: a semiconductor such as ... silicon dioxide ...).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. as applied to claim 2 above, and further in view of Arbabi et al. WO 2016/168173.
Regarding claim 5, Luo discloses the multi-layered lens of claim 2. Luo fails to disclose, wherein a total thickness of the plurality of metasurface layers is greater than or equal to the design wavelength of the multi-layered lens. Arbabi, drawn to metasurfaces, discloses, wherein a total thickness of the plurality of metasurface layers is greater than or equal to the design wavelength of the multi­layered lens (para [0032]- lenses based on a dielectric metasurface structure described in Ref .[1] . ... The high index material used in these embodiments can be, for example, a-Si with a thickness of 938 nm; para [0033]- In Fig. 3, cylindrical a-Si scatterers on a fused silica substrate can be seen, having two diameters (305, 310). Each of the diameters scatters light at a specific wavelength, such as ... 775 nm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the sizing of Arbabi within the multi-layered lens of Luo in order to increase the performance of the lens in more wavelengths (see Arbabi, para [0022]- Therefore, these dielectric metasurfaces are mostly limited to operating at a single wavelength, or close to a single wavelength, and cannot be used towards applications needing multiple wavelength capabilities. In the present disclosure, methods are disclosed for designing multi -wavelength metasurfaces).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. as applied to claim 2 above, and further in view of an article entitled Visible Wavelength Planar Metalenses Based on Titanium Dioxide to Khorasaninejad et al. (hereinafter Khorasaninejad).
Regarding claim 7, Luo discloses the multi-layered lens of claim 1. Luo fails to disclose, wherein the multi-layered lens comprises two different angular responses respectively for two orthogonal polarizations of light. Khorasaninejad drawn to metalenses, discloses, wherein the multi-layered lens comprises two different angular responses respectively for two orthogonal polarizations of light (Pg. 1, Col 1, 1-3- We present recent advances in metasurface-based photonics, which enables the realization of high-performance planar lenses (metalenses) in the visible spectrum; Pg. 4, Col 2, In 4-10- The nanofin is designed as a half-wave plate utilizing structural birefringence (the effective index is different for two orthogonal linear polarizations: along the nanofin width and length). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the orthogonal polarization of light from Khorasaninejad in order to increase the efficiency of the Luo multilayer lens (see Khorasaninejad, Pg. 4, Col 2, In 10-14- The conversion is maximized by adjusting their width, length and height [see Fig. 3(b) and (c)]. Fig. 3(d) shows that a conversion efficiency as high as 95% can be achieved and the peak is tunable across the visible spectrum by appropriately adjusting the building block parameters).
Claim XXX is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. CN 105676314 (citation is from attached machine translation) in view of Liu et al. US 2012/0327666.
Regarding claim 11, Luo discloses an optical device ((machine translation) Pg. 1- Therefore, the present invention can be preferably used to design multi-wavelength ultra-small optical devices ...), comprising: a substrate ((machine translation) Pg. 6- As shown in FIG. 1 , the multi-spectral phase-type super-surface device includes a substrate 1 ); and, at least some layers of the plurality of metasurface layers include features ((machine translation) Pg. 2- The invention relates to the field of meta materials, in particular to a multi-spectral phase-type ultra-surface device ... ; (machine translation) Pg. 6- As shown in FIG. 1 , the multi-spectral phase-type super-surface device includes a substrate 1 , an ultra-surface layer 2 , and an etch arranged in this order from bottom to top. Nanopore 3 in the supersurface layer) that exhibit angular phase controls ((machine translation) Pg. 1- The invention encodes multi-frequency information onto a super-surface, and uses the nanostructure wide-band spin-orbit interaction on the super-surface to realize phase adjustment of multiple wavelength electromagnetic waves respectively); wherein angular phases of the at least some layers cause an angular aberration correction or an angle convergence that focuses light onto a focal point ((machine translation) Pg. 1- ... and uses the nanostructure wide-band spin-orbit interaction on the super-surface to realize phase adjustment of multiple wavelength electromagnetic waves respectively, so that the incident electromagnetic waves of different wavelengths and different angles are focused to a specific shape; (machine translation) Pg. 8- Figure 3 shows the corresponding process. When different wavelengths of light are being incident on the supersurface, at the designed position, we can get the solid focused spot and the hollow spot, respectively) regardless of angles of incidence ((machine translation) Pg. 5 - ... the invention has the advantages that the invention has wide wave band characteristics, and different light waves are controlled by generating an achromatic geometric phase super-surface, so that electromagnetic waves of different wavelengths and different incident angles can be realized in arbitrary shapes). Luo fails to disclose a plurality of metasurface layers disposed on the substrate. 
Liu, drawn to metamaterials, discloses, a plurality of metasurface layers disposed on the substrate (para [0054]- FIG. 2 and FIG. 3 are schematic view and front view showing structure of metamaterial of the present invention that deflects electromagnetic wave according to the first embodiment. In this embodiment, the functional layer 10 is made up by a number of non-uniform metamaterial sheet layers 3 stacked integrally along a direction perpendicular to their surface. Each metamaterial sheet layer 3 includes a sheet-like substrate 1 and a number of artificial microstructures 2 attached to the substrate 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the plurality layers from Liu within the optical device of Luo in order to make mass production easier (para [0025]- The non­uniform metamaterial of the present invention can deflect electromagnetic wave in a convenient and flexible way, and its manufacturing is simple and suitable for mass production).
Regarding claim 12, Luo in view of Liu disclose the optical device of claim 11. Luo further discloses, wherein each layer of the plurality of metasurface layers has a thickness less than a design wavelength of the optical device ((machine translation) Pg. 2- A multi­spectral phase-type supersurface device according to claim 1 wherein said multi-spectral phase-type super-surface device has a thickness t that is less than a wavelength).
Regarding claim 13, Luo in view of Liu disclose the optical device of claim 12. Luo further discloses, wherein each layer of the plurality of metasurface layers is separated from an adjacent layer of the plurality of metasurface layers by less than the design wavelength of the optical device ((machine translation) Pg. 2- A multi-spectral phase-type supersurface device according to claim 1 wherein said multi­spectral phase-type super-surface device has a thickness t that is less than a wavelength). 
Regarding claim 14, Luo in view of Liu disclose the optical device of claim 12. Luo further discloses, wherein each layer of the plurality of metasurface layers is separated from an adjacent layer of the plurality of metasurface layers by a zero spacing (see Fig. 1 arrangement of surfaces; (machine translation) Pg. 5- Figure 1 is a schematic view showing the structure of a unit of the present invention). 
Regarding claim 16, Luo in view of Liu disclose the optical device of claim 11. Luo further discloses, wherein the angle convergence focuses light onto the focal point at a focal plane independent of angles of incidence ((machine translation) Pg. 5- ... the invention has the advantages that the invention has wide wave band characteristics, and different light waves are controlled by generating an achromatic geometric phase super-surface, so that electromagnetic waves of different wavelengths and different incident angles can be realized in arbitrary shapes; (machine translation) Pg. 8- Figure 3 shows the corresponding process. When different wavelengths of light are being incident on the supersurface, at the designed position, we can get the solid focused spot and the hollow spot, respectively). 
Regarding claim 18, Luo in view of Liu disclose the optical device of claim 11. Luo further discloses, wherein the optical device controls an amplitude, a phase and a polarization state of an incident light over a set of incident angles ((machine translation) Pg. 3- As a two-dimensional metamaterial, the supersurface has been proven to achieve full control of the amplitude, phase and polarization of the electromagnetic wave). 
Regarding claim 19, Luo in view of Liu disclose the optical device of claim 11. Luo further discloses wherein the features of the metasurface layers have a first material with a first refractive index ((machine translation) Pg. 2- ... wherein the base material is a semiconductor such as silicon ...), and the features are embedded in a second material having a second refractive index lower than the first refractive index ((machine translation) Pg. 2- ... wherein the medium comprises: a semiconductor such as ... silicon dioxide ...). 
Regarding 20, Luo in view of Liu disclose the optical device of claim 19. Luo further discloses, wherein the first material is silicon ((machine translation) Pg. 2- ... wherein the base material is a semiconductor such as silicon ...), and the second material is silicon dioxide or alumina ((machine translation) Pg. 2- ... wherein the medium comprises: a semiconductor such as ... silicon dioxide ...).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. and Liu et al. as applied to claim 12 above, and further in view of Arbabi et al. WO 2016/168173.
Regarding claim 15, Luo in view of Liu discloses the multi-layered lens of claim 12. Luo fails to disclose, wherein a total thickness of the plurality of metasurface layers is greater than or equal to the design wavelength of the multi-layered lens. Arbabi, drawn to metasurfaces, discloses, wherein a total thickness of the plurality of metasurface layers is greater than or equal to the design wavelength of the multi­layered lens (para [0032]- lenses based on a dielectric metasurface structure described in Ref .[1] . ... The high index material used in these embodiments can be, for example, a-Si with a thickness of 938 nm; para [0033]- In Fig. 3, cylindrical a-Si scatterers on a fused silica substrate can be seen, having two diameters (305, 310). Each of the diameters scatters light at a specific wavelength, such as ... 775 nm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the sizing of Arbabi within the multi-layered lens of Luo in order to increase the performance of the lens in more wavelengths (see Arbabi, para [0022]- Therefore, these dielectric metasurfaces are mostly limited to operating at a single wavelength, or close to a single wavelength, and cannot be used towards applications needing multiple wavelength capabilities. In the present disclosure, methods are disclosed for designing multi -wavelength metasurfaces).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. and Liu et al as applied to claim 11 above, and further in view of an article entitled Visible Wavelength Planar Metalenses Based on Titanium Dioxide to Khorasaninejad et al. (hereinafter Khorasaninejad).
Regarding claim 17, Luo in view of Liu discloses the multi-layered lens of claim 11. Luo fails to disclose, wherein the multi-layered lens comprises two different angular responses respectively for two orthogonal polarizations of light. Khorasaninejad drawn to metalenses, discloses, wherein the multi-layered lens comprises two different angular responses respectively for two orthogonal polarizations of light (Pg. 1, Col 1, 1-3- We present recent advances in metasurface-based photonics, which enables the realization of high-performance planar lenses (metalenses) in the visible spectrum; Pg. 4, Col 2, In 4-10- The nanofin is designed as a half-wave plate utilizing structural birefringence (the effective index is different for two orthogonal linear polarizations: along the nanofin width and length). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the orthogonal polarization of light from Khorasaninejad in order to increase the efficiency of the Luo multilayer lens (see Khorasaninejad, Pg. 4, Col 2, In 10-14- The conversion is maximized by adjusting their width, length and height [see Fig. 3(b) and (c)]. Fig. 3(d) shows that a conversion efficiency as high as 95% can be achieved and the peak is tunable across the visible spectrum by appropriately adjusting the building block parameters).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,725,290: Teaches multilayer metasurface (Fig. 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872